December 15, 2014 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed American Century Capital Portfolios, Inc. December 4, 2014 American Century Investment Trust December 4, 2014 Ariel Investment Trust November 25, 2014 Baron Investment Funds Trust December 5, 2014 BlackRock Funds December 2, 2014 Goldman Sachs Trust December 3, 2014 Guggenheim Funds Trust December 10, 2014 Ivy Funds December 8, 2014 Janus Investment Fund November 28, 2014 Securities and Exchange Commission December 15, 2014 Page two Underlying Management Investment Company CIK Number Date(s) Filed Northern Funds December 3, 2014 Oppenheimer Discovery Fund November 28, 2014 Oppenheimer Global Fund November 28, 2014 PIMCO Funds December 2, 2014 Pioneer Strategic Income Fund November 28, 2014 Prudential Jennison Small Company Fund, Inc. November 20, 2014 RidgeWorth Funds December 5, 2014 Rydex Series Funds December 10, 2014 Wells Fargo Funds Trust November 25, 2014 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
